UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q/A (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2008. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . COMMISSION FILE NO. 333-121070 ABC FUNDING, INC. (Exact name of registrant as specified in its charter) Nevada 56-2458730 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6630 Cypresswood Drive, Suite 200 Spring, Texas 77379 (Address of principal executive offices, including zip code) (832) 559-6060 (Registrant’s telephone number, including area code) 4606 FM 1960 West, Suite 400, Houston, Texas 77379 (Former Name or Former Address, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo þ At November 18, 2008, the number of outstanding shares of the issuer’s common stock was 24,885,397. Introductory Note This amendment is being filed (i) to modify the presentation in our financial statements and under Management's Discussion and Analysis of Financial Condition and Results of Operations (Item 2) to reflect the financial statements and results of operations of Voyager Gas Corporation, as a Predecessor, following our acquisition of and succession to substantially all of the business operations of Voyager Gas Corporation on September 2, 2008 and (ii) to restate our financial statements to correct our prior erroneous accounting of stock warrants issued on September 2, 2008 in connection with our term loan credit facility as an expense under "change in fair value of derivatives." We have determined that the fair value of these warrants should have been recoreded as a discount to the related term loan and amortized over the life of the loan using the effective interest rate method. We have also conformed Exhibits 31.1 and 31.2 to the format provided in Item 601of Regulation S-K. Other than with respect to the foregoing, no modifications have been made to this Quarterly Report as originally filed on November 19, 2008. ABC FUNDING, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q/A FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2008 Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Unaudited Consolidated Balance Sheets as of September 30, 2008, September 2, 2008 (predecessor) and December 31, 2007 (predecessor) 3 Unaudited Consolidated Statements of Operations for the Periods July 1 through September 30, 2008 and September 2, 2008 (predecessor) and July 1 through September 30, 2007 (predecessor) 4 Unaudited Consolidated Statements of Cash Flows for the Periods July 1 through September 30, 2008 and September 2, 2008 (predecessor) and July 1 through September 30, 2007 (predecessor) 5 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 4T. Controls and Procedures 27 PART II – OTHER INFORMATION Item 6. Exhibits 30 SIGNATURES 31 INDEX TO EXHIBITS EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. ABC FUNDING, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) Successor Predecessor September 30, 2008 September 2, 2008 December 31, 2007 ASSETS (Restated) Current assets: Cash and cash equivalents $ 774,805 $ 1,794,956 $ Restricted cash 50,000 802,719 Accounts receivable: Accrued oil and gas production revenue, net of allowance of $0 1,059,541 1,365,827 1,791,519 Other 92,116 49,200 Option contracts 205,639 Prepaid expenses and other current assets 26,984 9,124 7,933 Total current assets 2,003,446 4,021,826 2,005,091 Oil and gas properties, using successful efforts method: Proved properties 33,447,300 35,488,597 34,412,680 Unevaluated properties 7,291,249 13,336,340 13,299,340 Less accumulated depletion (205,959 ) (11,388,581 ) (8,936,029 ) Net oil and gas properties 40,532,590 37,436,356 38,775,991 Fixed assets, net 9,461 18,198 22,456 Deferred financing costs, net of accumulated amortization of $45,485 1,864,865 Derivative assets 634,528 Other assets 16,728 2,508,854 18,198 39,184 Total assets $ 45,044,890 $ 41,476,380 $ 40,820,266 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued liabilities $ 1,626,796 $ 2,221,905 $ 1,517,811 Accounts payable – related parties 10,671 Bank overdraft 316,239 Earnest money deposit 802,719 Convertible debt 25,000 Notes payable, net 542,948 11,239,193 Current income taxes payable 686,115 771,352 Derivative liabilities 28,717,058 Total current liabilities 30,922,473 14,649,932 2,605,402 Credit facility – revolving loan 10,500,000 15,116,287 Credit facility - term loan, net of unamortized discount of$10,022,642 11,977,358 Deferred income taxes 4,876,267 4,876,267 Asset retirement obligations 765,658 765,658 Total liabilities 54,165,489 20,291,857 22,597,956 Commitments and contingencies Series C Preferred stock , $0.001 par value, 1,000 shares authorized and outstanding at September 30, 2008, with mandatory redemption 100,000 Stockholders’equity (deficit): Preferred stock, $0.001 par value, 1,000,000 shares authorized, 842,505 undesignatedauthorized at September 30, 2008 Series A Preferred stock, $0.001 par value, 99,395 shares authorized and outstanding at September 30, 2008 99 Series B Preferred stock, $0.001 par value, 37,100 shares authorized and outstanding atSeptember 30, 2008 37 Series D Preferred stock, $0.001 par value, 10,000 shares authorized and outstanding at September 30, 2008 10 Series E Preferred stock, $0.001 par value, 10,000 shares authorized and outstanding atSeptember 30, 2008 10 Common stock, $0.001 par value, 24,000,000 shares authorized, 24,709,198 issued and outstanding at September 30, 2008 24,709 Additional paid-in capital 12,560,783 7,140,000 7,140,000 Retained earnings (deficit) (21,806,247 ) 13,744,523 11,082,310 Total stockholders’equity (deficit) (9,220,599 ) 20,884,523 18,222,310 Total liabilities and stockholders' equity (deficit) $ 45,044,890 $ 41,476,380 $ 40,820,266 The accompanying notes are an integral part of these financial statements. 3 ABC FUNDING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Successor Predecessor Period from July 1, Through Period from July 1 Through September 30, 2008 September 2, 2008 September 30, 2007 (Restated) Oil and gas revenue $ 794,184 $3,851,191` $ 2,556,516 Operating costs and expenses: Lease operating expenses 154,373 242,516 598,339 Production taxes 55,361 290,295 156,970 General and administrative expenses 707,345 158,306 192,669 Depreciation, depletion and amortization 206,451 758,151 1,774,952 Total operating costs and expenses 1,123,530 1,449,268 2,722,930 Income (loss) from operations (329,346 ) 2,401,923 (166,414 ) Other income (expense): Interest income 1,397 Interest expense (1,297,426 ) (237,412 ) (194,782 ) Risk management 683,391 Loss on extinguishment of debt (804,545 ) Change in fair value of derivatives (7,970,436 ) Total other income (expense) (9,387,619 ) (237,412 ) (194,782 ) Income (loss) before taxes (9,716,965 ) 2,164,511 (361,196 ) Income tax expense (757,579 ) Net income (loss) $ (9,716,965 ) $ 1,406,932 $ (361,196 ) Net loss per share:basic and diluted $ (0.40 ) Weighted average common shares outstanding:basic and diluted 24,487,451 The accompanying notes are an integral part of these financial statements. 4 ABC FUNDING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Successor Predecessor Period from July 1, Through Period from July 1, Through September 30, 2008 September 2, 2008 September 30, 2007 Cash flows from operating activities: (Restated) Net income (loss) $ (9,716,965 ) $ 1,406,932 $ (361,196 ) Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation, depletion and amortization 206,450 758,151 1,774,952 Share based compensation 337,984 Amortization of deferred financing costs 188,956 Amortization of debt discounts 916,481 Change in fair value of derivatives 7,970,436 Loss on extinguishment of debt 804,545 (Gain) loss on derivatives (634,528 ) (1,850,081 ) 122,045 Changes in assets and liabilities: Accounts receivable (1,191,068 ) (838,813 ) 98,537 Prepaid and other current assets 610 Accounts payable, related parties and accrued liabilities 1,598,781 1,092,503 93,269 Bank overdraft (294,396 ) Income taxes payable (3,000 ) 2,191 Other assets 48,364 Net cash provided by operating activities 481,682 2,184,421 1,435,402 Cash flows from investing activities: Cash paid for acquisition of oil and gas properties, net of acquisition costs (30,590,707 ) Oil and gas properties capital investment (99,357 ) (1,102,116 ) Purchase of fixed assets (2,071 ) Restricted cash (50,000 ) 1,525 Net cash used in investing activities (30,642,778 ) (97,832 ) (1,102,116 ) Cash flows from financing activities: Proceeds from issuance of mandatorily redeemable preferred stock 100,000 Repayment of convertible debenture (450,000 ) Proceeds from credit facility 33,500,000 Repayment of credit facility (1,000,000 ) (1,000,000 ) (333,286 ) Debt issuance costs (1,226,257 ) Net cash provided by (used in) financing activities 30,923,743 (1,000,000 ) (333,286 ) Net increase in cash 762,647 1,086,589 Cash at beginning of period 12,158 708,367 Cash at end of period $ 774,805 $ 1,794,956 $ Supplemental information: Cash paid for interest $ 15,768 176,894 819,454 Cash paid for income taxes 3,000 The accompanying notes are an integral part of these financial statements. 5 ABC FUNDING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Continued) Successor Predecessor Period from July 1, Through Period from July 1, Through September 30, 2008 September 2, 2008 September 30, 2007 (Restated) Non-cash investing and financing activities: Preferred shares issued for acquisition of oil and gas properties $ 9,100,000 $ $ Current assets acquired with acquisition 43,032 Current liabilities assumed with acquisition 531,132 Preferred shares issued in payment of convertible debenture 450,000 Note issued for debt issuance costs 557,500 Removal of derivative liability due to repayment of debt 1,099,287 Debt discount due to imputed interest 16,977 Debt discount due to overriding revenue royalty interest 206,000 Asset retirement obligation assumed 765,658 Debt issuance costs accrued 143,569 Debt discount due to warrant issued with debt 9,952,336 The accompanying notes are an integral part of these financial statements. 6 ABC FUNDING, INC. AND SUBSIDIARIES NOTES TOCONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2008 NOTE
